Citation Nr: 1046846	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
duodenal ulcer, evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran had active military service from February 1953 to 
February 1956, with additional service in a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (10).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's service-connected duodenal ulcer disease has 
been manifested by some duodenal inflammation and mild anemia, 
but his weight is stable; he also has subjective complaints of 
diarrhea, periodic nausea and vomiting, and some epigastric 
discomfort.  

2.  Without good cause, the Veteran refused to report to a 
scheduled VA contract examination in August 2009.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
service-connected duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.655, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In September 2007, the Veteran sought an increased disability 
rating for his service-connected duodenal ulcer, which had 
previously been evaluated as 20 percent disabling, effective July 
1, 1966.  

Evidence relevant to the issue on appeal shows that in August 
2002, the Veteran presented with an indication of iron deficiency 
anemia and a hemoccult positive stool.  He underwent an 
esophagogastroduodenoscopy (EGD) and a colonoscopy.  His pre-
operative diagnosis was iron deficiency.  Results of the EGD were 
normal.  A diagnosis of minimal diverticulosis was made after the 
colonoscopy and an impression of iron deficiency of unclear 
etiology was recorded.  It was noted that the Veteran was to be 
treated with iron for six months.  

In June 2006, the Veteran underwent an EGD with biopsy and a 
colonoscopy.  It was noted that the duodenal bulb had changes of 
mild inflammation, but no ulcerations.  The post-operative 
diagnoses were Guaiac-positive stool, mild duodenitis, and 
diverticulosis.  

In a letter dated in October 2007, the Veteran's VA physician 
noted that the Veteran had developed an iron deficiency in April 
2006 and was taking medication to maintain his hemoglobin level.  
The VA physician opined that the Veteran's anemia "may be due to 
bleeding from inflammation of the duodenum."  The VA physician 
stated that it was his opinion that the Veteran still suffered 
from "inflammation of the duodenum which can cause occasional 
bleeding."  

The Veteran was seen by a contract examiner in October 2007 for 
evaluation of his service-connected duodenal ulcer.  During the 
examination, the Veteran related that stress caused an 
exacerbation of his stomach pain.  He stated that he experienced 
stomach pain, although not on a daily basis.  He reported being 
bothered by spicy foods and alcohol.  It was noted that the 
Veteran's wife had passed away, the emotional stress of which 
caused an exacerbation of his abdominal symptoms.  The Veteran 
indicated that he had received blood transfusions in the past, 
but not recently.  He reported that he took iron on a regular 
basis for anemia.  No weight loss was noted.  The Veteran stated 
that he experienced diarrhea on a daily basis and nausea and 
vomiting several times a week.  He reported no incapacitating 
episodes in the last 10 years.  

The contract examiner found no change in the diagnosis of 
duodenal ulcer.  She stated that the Veteran's stomach was not 
then causing significant anemia, although the Veteran was on iron 
therapy and had been anemic in the past.  The laboratory report 
accompanying the examination included results of a complete blood 
count (CBC).  As reported by the contract examiner, the Veteran's 
CBC was within normal limits.   Specifically, his red blood cell 
count and hemoglobin and hematocrit levels were all normal.  At 
that time, the Veteran's weight was recorded as 200 pounds.  

In January 2008, the RO denied an evaluation greater than 20 
percent for the Veteran's service-connected duodenal ulcer.  The 
Veteran disagreed with that decision and a decision review 
officer (DRO) denied a rating greater than 20 percent by way of a 
July 2008 statement of the case (SOC).  The DRO determined that 
the evidence then of record failed to demonstrate the criteria 
necessary for the next higher rating.  The Veteran filed a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) wherein he 
stated that he had bouts of a lot of pain at least five times a 
year, but that he did not keep a record of how often it happened.  
He stated that he had stopped seeking treatment at the VA medical 
center because of the time he would have to wait for his 
appointments and the distance he was required to travel.  

In August 2009, the RO requested that the Veteran be scheduled 
for a VA examination to evaluate his service-connected duodenal 
ulcer.  A contract examination was scheduled for August 24, 2009, 
but was cancelled by the Veteran.  The Veteran's stated reasoning 
for failing to show for the examination was that he had already 
been examined for his service-connected duodenal ulcer.  

In September 2009, the RO received VA outpatient treatment 
records dated from August 2008 to September 2009.  Iron 
deficiency anemia was listed as one of the Veteran's active 
problems and it was noted that he was taking 325 milligrams of 
ferrous sulfate three times daily for iron.  A February 2009 
treatment note indicated that the Veteran was receiving home 
telehealth services, to include in-home messaging and health 
buddy, and was being monitored for his chronic disease state.  At 
that time, his weight was recorded as 200 pounds.  

II.  Analysis

A.  Disability Rating

The Veteran asserts that his service-connected duodenal ulcer has 
been more disabling than initially rated.  He contends that a 
rating in excess of 20 percent is warranted.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  "Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  For increased 
rating claims, staged ratings are appropriate when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned."  
38 C.F.R. § 4.7 (2010).

The Veteran's service-connected duodenal ulcer is evaluated under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  Under that DC, a 
10 percent rating is appropriate when mild, with recurring 
symptoms once or twice yearly.  A 20 percent rating is assigned 
when it is moderate, recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating is 
assigned when it is moderately severe, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.  Finally, a 60 
percent rating is assigned when the ulcer is severe, pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia 
and weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, DC 7305 (2010).  

In this case, the Board finds, as did the RO, that the evidence 
of record at the time of July 2008 SOC did not support an 
evaluation greater than 20 percent for the Veteran's service-
connected duodenal ulcer.  Specifically, although the evidence 
showed that the Veteran had an inflamed duodenum and had 
developed iron deficiency anemia, the evidence did not 
definitively link that Veteran's anemia to his duodenal ulcer.  
Indeed, the VA physician indicated only that the Veteran's anemia 
"may be due to bleeding from inflammation of the duodenum."  
Further, on examination in October 2007, the Veteran's CBC was 
normal and no weight loss was noted.  There was no suggestion of 
impaired health.  Nausea, vomiting, and pain were noted to occur 
with some frequency, but not daily.  The examiner acknowledged 
that the Veteran was on iron therapy, but found that his duodenal 
ulcer was not then causing significant anemia.  Moreover, there 
was no evidence suggesting that the Veteran suffered from 
incapacitating episodes averaging 10 days or more in duration at 
least four or more times a year.  During the October 2007 
examination, the Veteran himself reported that he had not been 
incapacitated in the prior 10 years, which is consistent with the 
RO's later conclusion that impaired health manifested by anemia 
and weight loss had not been shown.  The Board thus finds that 
the Veteran's disability picture in July 2008 aligned more 
closely with the criteria for a 20 percent rating for a moderate 
duodenal ulcer disability with continuous moderate 
manifestations, rather than a moderately severe ulcer disability.  
See 38 C.F.R. § 4.114, DC 7305.  

The Board notes that after the Veteran filed his appeal to the 
Board, the RO, in August 2009, scheduled him for an examination 
in connection with his claim for an increased evaluation.  The 
Veteran, however, cancelled that examination, stating that he had 
already been examined for his service-connected duodenal ulcer.  
In this regard, the Board notes that reexaminations "will be 
requested whenever VA determines there is a need to verify either 
the continued existence or the current severity of a disability.  
38 C.F.R. § 3.327 (2010).  Generally, when the "evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect" a reexamination will 
be authorized.  Id.; see also Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) ("[W]here the appellant complained of increased 
hearing loss two years after his last audiology examination, VA 
should have scheduled the appellant for another examination."); 
Olson v. Principi, 3 Vet. App. 480, 482 (1992) ("Where the 
veteran claims a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.").  

Although the Veteran is correct that he was previously evaluated 
for his service-connected duodenal ulcer in October 2007, it 
appears that during the pendency of the Veteran's claim, the RO 
determined that a reexamination was necessary either because 
entitlement to a higher evaluation could not be established or 
because the last examination of record was nearly two years old.  
In this regard, the Board notes that no medical or lay evidence 
was added to the claims folder between October 2007 and August 
2009, other than the Veteran's VA Form 9.  Further, VA outpatient 
treatment dated from August 2008, and added to the claims folder 
in September 2009, showed treatment primarily for diabetes.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (Records generated 
by VA in a claimant's case will be considered in the constructive 
possession of the Board even if they are not included in the 
claims file).  Although iron deficiency anemia is listed as an 
active problem, the Veteran was noted to have it at the time of 
the July 2008 DRO decision.  

Thus, because the relevant evidence of record in August 2009 was 
the same as the evidence of record in July 2008, which the Board 
has determined did not support an increased evaluation for the 
Veteran's service-connected duodenal ulcer, the Board finds that 
the RO's scheduling of the Veteran for a reexamination was a 
permissible action in this case.  See Shoffner v. Principi, 16 
Vet. App. 208, 213 (2002) (holding that VA has discretion to 
decide when additional development is necessary); see also 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that 
VA may not order additional development for purpose of obtaining 
evidence against appellant).  Significantly, any failure by VA to 
schedule the Veteran for a reexamination could have violated VA's 
duty to assist him in substantiating his claim.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005) 

In this regard, if a claimant fails to report for a scheduled 
examination, VA regulations provide:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA examination 
or reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action shall 
be taken in accordance with paragraph (b) . 
. . of this section as appropriate.  
Examples of good cause include, but are not 
limited to, the illness or hospitalization 
of the claimant, death of an immediate 
family member, etc.

38 C.F.R. § 3.655(a).  Paragraph (b) further provides, in 
pertinent part: "When a claimant fails to report for an 
examination scheduled . . . . in conjunction with . . . a claim 
for increase, the claim shall be denied."  38 C.F.R. § 3.655(b).

In this case, and as acknowledged by the Veteran, the Veteran was 
scheduled for a VA examination in August 2009, but failed to 
report.  The Board does not find the Veteran's stated reason for 
failing to report to constitute good cause, nor is there any 
other evidence of record demonstrating that the Veteran had an 
adequate reason or "good cause" for failing to report to be 
examined when VA requested.  The Board has considered the fact 
the Veteran's VA outpatient treatment records show that in 2009 
he was receiving home telehealth services, to include in-home 
messaging and health buddy, and was being monitored for his 
chronic disease state.  However, a June 2009 home telehealth note 
stated that at that time, the Veteran was vacationing in 
California.  Thus, the Board finds that the Veteran's chronic 
disease state was not so severe as to prevent him from travelling 
to his scheduled VA examination.  Accordingly, because 
entitlement to an evaluation greater than 20 percent could not be 
established based on the evidence of record at the time of the 
August 2009 scheduled reexamination, the Veteran's failure to 
report, without good cause, to that examination requires the 
Board to deny his claim in accordance with 38 C.F.R. § 3.655(b).  
See Kyhn v. Shinseki, 23 Vet. App. 335, 342 (2010) (acknowledging 
that 38 C.F.R. § 3.655(b) compelled the Board to deny the 
appellant's claim to reopen for failure to report for his 
scheduled examination).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA 
requires only generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 
(2010).  

The RO received the Veteran's claim for an increased service-
connected evaluation of his duodenal ulcer in September 2007.  
That same month, the RO sent to him a letter notifying him of the 
need to submit evidence showing that his service-connected 
disability had increased in severity.  The letter advised the 
Veteran of the information already in VA's possession and the 
evidence that VA would obtain on his behalf, as well as of the 
evidence that he was responsible for providing to VA, to include 
relevant records not held by any Federal agency.  The RO further 
advised the Veteran that it had requested a medical examination 
to determine the current level of his disability.  The RO 
informed the Veteran that it was essential that he report for his 
examination and that failure to report for his examination could 
result in the denial of his claim.  The letter also included the 
notice elements required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), for how VA determines disability ratings and 
effective dates.  

In June 2008, the RO sent the Veteran an updated VCAA letter that 
complied with the holding by the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (requiring VA to provide notice to a claimant that, among 
other things, "the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.").  
Thereafter, a DRO re-adjudicated the Veteran's increased rating 
claim.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  Given the facts of this case, the Board finds that 
the Veteran had a meaningful opportunity to participate in the 
development of his claim.  Thus, the Board is satisfied that the 
duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were fulfilled.

Regarding the duty to assist, the Board also finds that VA has 
adequately fulfilled its obligation to assist the Veteran in 
obtaining the evidence necessary to substantiate his claim.  All 
available evidence pertaining to the Veteran's claim has been 
obtained.  The evidence includes his VA treatment records and 
examination reports, as well as records from the Veteran's 
private physician and lay statements in support of his claim.  
The Veteran elected to not have a hearing in his case.  

In October 2007, VA afforded the Veteran a contract examination.  
The examiner conducted a thorough examination of the Veteran and 
considered the Veteran's CBC results as well as the Veteran's 
subjective complaints and past medical history.  The examination 
report contains sufficient evidence by which to evaluate the 
Veteran's service-connected duodenal ulcer at the time of the 
examination in the context of the rating criteria and other 
evidence then of record.  Thus, the Board has properly assisted 
the Veteran by affording him an adequate VA examination.

The Board has considered whether another examination was required 
in this case under the duty-to-assist provisions codified at 38 
U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. 
§ 3.159(c)(4).  As stated above, the Veteran was scheduled for an 
additional examination in August 2009 to determine the then-
current status of his duodenal ulcer, but he failed to report for 
that examination without good cause.  In cases such as this, the 
Board is compelled by regulation to deny the claim.  See Kyhn, 
supra.  Further, the Veteran was made aware of the potential 
consequences of failing to report for a scheduled examination in 
the September 2007 notice letter.  Accordingly, the Board finds 
that VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

ORDER

Entitlement to an evaluation for service-connected duodenal ulcer 
in excess of 20 percent is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


